Case: 1:17-cv-04983 Document #: 141 Filed: 01/21/20 Page 1 of 1 PageID #:1767

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Michael V McMaken
                                    Plaintiff,
v.                                                      Case No.: 1:17−cv−04983
                                                        Honorable Andrea R. Wood
Greatbanc Trust Company
                                    Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, January 21, 2020:


        MINUTE entry before the Honorable Andrea R. Wood: Status hearing held.
Plaintiff's counsel informed the Court that Plaintiff declined to appear for his deposition
and informed counsel that he no longer desires to participate in this case. The Court grants
counsel's request for a short continuance so that counsel meet with Plaintiff to confirm his
intentions. Pursuant to the discussion held in open court, the status hearing is continued to
1/28/2020 at 9:00 AM. Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
